[Missing Graphic Reference] William J. Evers Vice President, Corporate Counsel 213 Washington Street, 15th Floor Newark, NJ 07102-2917 Tel973 802-3716 william.evers@prudential.com March 13, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Prudential Annuities Life Assurance Corporation Variable Account E File No. 811-07260 Members of the Commission: On behalf of Prudential Annuities Life Assurance Corporation and Prudential Annuities Life Assurance Corporation Variable Account E,we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the annual reports for the following underlying funds for the period ended December 31, 2014, have been submitted to contract owners. Fund Company 1940 Act Registration No. Columbia Funds Variable Insurance Trust 811-05199 Columbia Funds Variable Series Trust II 811-22127 Some of the funds included in each Fund Company’s annual report filings may not be available under every contract offered by the Registrant.We understand that the funds have filed or will file these reports with the Commission. Please call me at (973) 802-3716 if you have any questions. Very truly yours, /s/ William J. Evers William J. Evers
